 



EXHIBIT 10.25
TELECOMUNICACIONES DE PUERTO RICO, INC.
P. O. Box 360998
San Juan, Puerto Rico 00936-0998
EXECUTION COPY
LETTER WAIVER AND AMENDMENT
Dated as of February 28, 2007
To the banks, financial institutions
and other institutional lenders
(collectively, the “Lenders”) parties
to the Credit Agreement referred to
below and to Citibank, N.A., as agent
(the “Agent”) for the Lenders
Ladies and Gentlemen:
          We refer to the Credit Agreement dated as of February 28, 2006 (the
“Credit Agreement”) among the undersigned and you. Capitalized terms not
otherwise defined in this Letter Waiver and Amendment have the same meanings as
specified in the Credit Agreement.
          The Majority Shareholder entered into a Stock Purchase Agreement on
April 2, 2006 with an affiliate of America Movil, S.A. de C.V (“America Movil”),
pursuant to which the Majority Shareholder has agreed to sell to such affiliate
all of the issued and outstanding shares of common stock of the Borrower owned
by it. America Movil has also entered into agreements with each of the other
shareholders of the Borrower, pursuant to which each other shareholder has
agreed to sell to such affiliate of America Movil all of the issued and
outstanding shares of common stock of the Borrower owned by it. Upon the
consummation of these transactions (the “Transfer”), America Movil, through its
affiliates, will own 100% of the issued and outstanding shares of the Borrower.
          We hereby request that you waive, solely from the period from the date
first above written until the consummation of the Transfer, the requirements of
Section 6.0l(h) of the Credit Agreement in order to permit the Transfer.
          We hereby further request that you agree to amend, effective as of the
consummation of the Transfer, the definition of “Majority Shareholder” in
Section 1.01 of the Credit Agreement to read as follows:
     “Majority Shareholder” means, collectively, America Movil, S.A. de C.V and
its Affiliates.
          This Letter Waiver and Amendment shall become effective as of the date
first above written when, and only when, the Agent shall have received
counterparts of this Letter Waiver and Amendment executed by the undersigned and
the Required Lenders or, as to any of the Lenders, advice satisfactory to the
Agent that such Lender has executed this Letter Waiver and Amendment. The
effectiveness of this Letter Waiver and Amendment is conditioned upon the
accuracy of the factual matters described herein. This Letter Waiver and
Amendment is subject to the provisions of Section 9.01 of the Credit Agreement.





--------------------------------------------------------------------------------



 



          The Borrower hereby certifies that, as of the date of this Letter
Waiver and Amendment, the representations and warranties contained in
Section 4.01 of the Credit Agreement are correct on and as of such date and no
event has occurred and is continuing that constitutes a Default.
          On and after the effectiveness of this Letter Waiver and Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the Notes to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Letter Waiver and
Amendment.
          The Credit Agreement and the Notes, as specifically amended by this
Letter Waiver and Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Letter Waiver and Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Agent under the Credit Agreement, nor constitute a waiver
of any provision of the Credit Agreement.
          If you agree to the terms and provisions hereof, please evidence such
agreement by executing and returning at least two counterparts of this Letter
Waiver and Amendment to Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington
Avenue, New York, New York 10022 (fax no. 646 848-7847).
          This Letter Waiver and Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Letter Waiver and Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Letter Waiver and Amendment.
          This Letter Waiver and Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

                  Very truly yours,    
 
                TELECOMUNICACIONES DE PUERTO         RICO, INC., as Borrower    
 
           
 
  By   /s/ Cristina Lambert    
 
           
 
      Title: President and Chief Executive Officer    
 
                PUERTO RICO TELEPHONE COMPANY,         INC., as Guarantor    
 
           
 
  By   /s/ Cristina Lambert    
 
           
 
      Title: President and Chief Executive Officer    

Agreed as of the date first above written:
CITIBANK, N.A.,
      as Agent and as Lender

         
By
  [ILLEGIBLE]    
 
       
 
  Title: Vice President    

2



--------------------------------------------------------------------------------



 



          BANCO BILBAO VIZCAYA ARGENTARIA PUERTO RICO    
 
       
By
  [ILLEGIBLE]    
 
       
 
  Title: Executive Vice President    
 
       
By
  [ILLEGIBLE]    
 
       
 
  Title: Senior Vice President    
 
        BANCO POPULAR DE PUERTO RICO    
 
       
By
  [ILLEGIBLE]    
 
       
 
  Title: Vice President    
 
       
By
  [ILLEGIBLE]    
 
       
 
  Title: Vice President    
 
        SCOTIABANK DE PUERTO RICO    
 
       
By
  [ILLEGIBLE]    
 
       
 
  Title: Vice President    
By
       
 
       
 
  Title:    
 
        BANCO SANTANDER PUERTO RICO    
 
       
By
  [ILLEGIBLE]    
 
       
 
  Title: Senior Vice President    
 
       
By
  [ILLEGIBLE]    
 
       
 
  Title: Corporate Credit Officer    
 
        MIZUHO CORPORATE BANK (USA)    
 
       
By
  /s/ Raymond Ventura    
 
       
 
  Name: Raymond Ventura
Title: Senior Vice President    
 
        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH    
 
       
By
  /s/ Lillian Kim    
 
       
 
  Title: Lillian Kim
          Authorized Signatory    

3



--------------------------------------------------------------------------------



 



          CHANG HWA COMMERCIAL BANK LTD.,
    NEW YORK BRANCH    
 
       
By
  [ILLEGIBLE]    
 
       
 
  Title: VP & General Manager    
 
        COBANK, ACB    
 
       
By
  [ILLEGIBLE]    
 
       
 
  Title: Assistant Vice President    
 
        THE INTERNATIONAL COMMERCIAL BANK
OF CHINA LOS ANGELES BRANCH    
 
       
By
       
 
       
 
  Title:    

4